 


110 HR 1027 IH: To amend title 36, United States Code, to authorize the spouse and siblings of a recipient of the Purple Heart medal to become associate members in the Military Order of the Purple Heart of the United States of America, Incorporated.
U.S. House of Representatives
2007-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 1027 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2007 
Mr. Murtha introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 36, United States Code, to authorize the spouse and siblings of a recipient of the Purple Heart medal to become associate members in the Military Order of the Purple Heart of the United States of America, Incorporated. 
 
 
1.Persons eligible for associate membership in the Military Order of the Purple HeartSection 140503(b) of title 36, United States Code, is amended by striking parents and and inserting the parents, spouse, siblings, and. 
 
